NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ____________

                                      NO. 09-1739
                                     ____________

                            MICHAEL THOMAS JOYCE,
                                         Appellant,

                                           v.

                           UNITED STATES OF AMERICA
                                 _____________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No. 07-cr-00031)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                                    ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 4, 2010

       Before: McKEE, HARDIMAN, Circuit Judges, and RUFE*, District Judge

                                 (Filed: April 6, 2010)

                                   ______________

                              OPINION OF THE COURT
                                  ______________




      *
         The Honorable Cynthia M. Rufe, District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
RUFE, District Judge

       Michael Thomas Joyce appeals his conviction and sentence. A jury in the Western

District of Pennsylvania found Joyce guilty of three counts of mail fraud (18 U.S.C. §§ 1341

and 2) and five counts of money laundering (18 U.S.C. §§ 1957 and 2). He was subsequently

sentenced to forty-six months of confinement, three years supervised release, a special

assessment of $800, forfeiture of property, and restitution in the amount of $440,000. Joyce

claims that the District Court (1) abused its discretion in denying his motion for a new trial,

(2) erred in its failure to exclude expenditure evidence, (3) erred in calculating the sentencing

guidelines range by failing to offset the value of the loss by any legitimate claims, and (4)

failed to consider several of his sentencing arguments and to articulate its reasons for

imposing a mid-range sentence, as required by 18 U.S.C. § 3553. For the reasons outlined

below, we will affirm Joyce’s conviction and sentence.

Factual and Procedural Background

       Because we write for the parties, who are familiar with the facts and procedural

history, we recount only those aspects of the case that are essential to our ruling.

       On August 10, 2001, Joyce was in minor car accident in which he was rear-ended by

Amber Cooper at a relatively low speed.1 Joyce’s car, a brand-new Mercedes, suffered minor

damage to the trunk lid, which was repaired for $2700. Cooper’s automobile insurance



       1
        Cooper testified that she was driving approximately 2-3 miles per hour. The
accident reconstruction expert for the government estimated that the accident occurred at
under 5 miles per hour. Joyce’s own expert estimated that the accident occurred at 8-11
miles per hour.

                                               2
policy covered the cost of the repair. Cooper’s vehicle was not damaged.

       The criminal charges in this case arose from the personal injury insurance claims filed

by Joyce in the aftermath of this minor automobile accident. Cooper was insured by State

Farm Insurance Company (“State Farm”), with policy limits of $50,000. Joyce was insured

by Erie Insurance Group (“Erie”) with whom he maintained two underinsured motorist

policies for a total of $500,000 in coverage.

       Nearly a year after the accident, in June 2002, Joyce filed a personal injury claim with

State Farm, alleging neurological and muscular-skeletal injuries from the accident, as well

as problems with concentration, memory and comprehension. At all times relevant to this

case, Joyce was a sitting judge on the Superior Court of Pennsylvania. Although he did not

miss any work due to these injuries, he claimed that work was more difficult and took more

time to complete, and he claimed to have difficulty traveling to fulfill his judicial duties.

Joyce also informed State Farm that since the accident he had lost his ability to exercise,

scuba dive, and golf. State Farm considered his claim credible, largely because he was a

judge, and settled the claim for the policy limit ($50,000) on September 3, 2002.

       Joyce then contacted his own insurance company, Erie, on or about September 10,

2002 to file an underinsured motorist claim for personal injuries. He provided copies of his

medical records to the claims adjuster, as well as several medical authorizations and an

unsolicited letter entitled Narrative Statement of Damages (“Narrative”), which detailed his

alleged injuries and the impact of the claimed injuries on his current work abilities, leisure




                                                3
activities, and his future career trajectory.2 The Narrative was written in the third person, and

Joyce referred to himself as “Judge Joyce” more than 100 times. After Joyce threatened

litigation, Erie settled his claim on November 26, 2002 for $390,000 without an independent

investigation of the facts alleged in the Narrative. Employees of Erie testified that they

believed Joyce’s claims were truthful and accurate because of his position as a Superior

Court judge, and therefore did not conduct an independent investigation of his claims.

       In May 2003, Shelane Buehler, Joyce’s ex-fiancée, wrote letters to the Pennsylvania

Judicial Conduct Board (“Board”), as well as various media outlets, alleging that Joyce had

committed “insurance fraud.” Instead of signing her name, she signed the letters, “an

outraged citizen.” The Board referred the matter to the FBI, which began an investigation.

       On August 15, 2007, Joyce was charged by grand jury indictment with three counts

of mail fraud, in violation of 18 U.S.C. § 1341, based on the insurance claims Joyce filed for

injuries he claimed he sustained in the automobile accident with Cooper, and six counts of

money laundering, in violation of 18 U.S.C. § 1957, for the use of the funds he received in

settlement of those claims. Joyce entered a plea of not guilty.

       On August 26, 2008, Joyce filed a motion in limine to exclude the introduction of



       2
        In his Narrative, Joyce informed Erie that he had received the Republican
nomination for the Pennsylvania Supreme Court in 2001, but was unable to run due to his
mother’s illness. He wrote that he withdrew from that race expecting to be nominated
again in 2003, but due to his injuries he lacked the mental and physical stamina to
campaign for that position. Evidence at trial, however, revealed that Joyce never received
the nomination to run for the state Supreme Court. Nevertheless, because Erie considered
him credible, this claimed loss of a career opportunity was factored into the settlement
Erie reached with Joyce. App. Vol. II, 209, 212-214, 239.

                                               4
financial records of post-settlement expenditures which were not related to the money

laundering counts.    The District Court denied the motion on October 15, 2008 and

re-affirmed its ruling at trial. On October 22, 2008, a four-week jury trial commenced before

Senior District Court Judge Maurice Cohill, Jr., which included testimony from lay and

expert medical witnesses.

       Prior to the August 2001 accident, Joyce had sustained neck and arm injuries in an

earlier automobile accident. In 1992, he had a cervical fusion at C5-6 and C6-7 to treat the

injuries. Joyce fully recovered prior to the August 2001 accident, and after his recovery

from that surgery he was active and athletic and did not miss a day of work, according to his

Narrative. Shortly after the August 2001 accident, Joyce was examined by Dr. David

McGee, the neurosurgeon who performed his 1992 cervical fusion operation. Radiological

studies indicated that the fusion site had not been compromised by the August 2001 accident.

       During visits to nine physicians and specialists from August 2001 to January 2003,

Joyce sought treatment for complaints of cervical and lumbar discomfort as well as persistent

headaches and fasciculation (slight, involuntary muscle twitching). Joyce expressed concern

that his symptoms might be caused by Lou Gehrig’s disease (Amyotrophic Lateral Sclerosis

or “ALS”).3 However, a specialist ruled out ALS in May 2002, and Joyce was cleared to

return to his normal level of activity. It was ultimately determined that the fasciculations

Joyce was experiencing were not medically significant. In October 2002, Joyce was referred



       3
       Joyce did not present any evidence suggesting that ALS could be caused by a
motor vehicle accident.

                                             5
to neurosurgeon Dr. Matt El-Kadi for a consultation; the resulting MRI reports revealed that

he suffered from stenosis at C3-4, a C3-4 annular bulge with impact on left C4 or C5 nerve

roots, an addular bulge at C5-6 and an annular bulge at L4-5 with encroachment upon L5

nerve roots. Dr. El-Kadi diagnosed Joyce with age-related “arthritis in the neck and low

back” and recommended conservative treatment. He found the neurological examination

unremarkable for a man Joyce’s age. Although Joyce’s insurance settlement from Erie was

based in part on Joyce’s allegation that his doctors advised him to have surgery, he, in fact,

received no such recommendation from any of the nine doctors he consulted following the

August 2001 accident.

       In April 2002, Joyce began training to become a pilot and completed forms for his

FAA physical examination, wherein he disavowed any medical condition, claimed to take

no medications, and denied visiting any doctors in the preceding three years. During the

FAA physical exam, Joyce did not mention any pain, discomfort, or fasciculation, nor did

he mention concerns about his concentration, comprehension or memory to the examining

physician. Although he makes much of a “closed head injury” and nerve damage to his leg

from a “seat belt injury” in his Narrative, he did not disclose any such injuries to the FAA.

Joyce passed the thorough FAA physical examination and was cleared to pilot airplanes.

       Joyce did not testify at trial, but submitted a defense in which he called his family (his

current wife, two of his ex-wives, his daughter-in-law, and his two sons), some of his treating

physicians, and several judicial colleagues and co-workers. Joyce presented medical and lay

testimony that established the fact that he had complained of injuries and pain following the


                                               6
collision with Cooper. Testimony reflected that Joyce sought medical attention and reported

to his doctors that he was experiencing ongoing pain and weakness.

       Both Joyce and the government addressed Joyce’s tendency to believe that his minor

ailments were symptoms of more serious health concerns, even when reassured otherwise by

his doctors. Joyce’s primary care physician testified that Joyce often required substantial

proof to dispel his fears of having a serious illness.

       Joyce presented evidence from his children regarding his difficulty finishing a round

of golf after the August 2001 accident and other evidence of pain-related changes in his

activity level. Although Joyce did not miss a day of work, nor ask to reduce his caseload,

his staff testified that his health deteriorated and he experienced a great deal of pain while

in the office. However, the jury also heard testimony that Joyce took long drives, trained to

fly and piloted numerous flights during the time he claimed to be suffering from debilitating

pain. The jury also learned that he purchased a motorcycle with the insurance proceeds.

       At the time of the August 2001 accident, Joyce was residing with his then-fiancée

Shelane Buehler. The five-year relationship with Buehler ended in July 2002 when Joyce

broke off their engagement. Although they were living together at the time of the August

2001 accident and for most of the year following the accident, Buehler claimed that she was

not aware that Joyce had been seeing a succession of physicians nor had she witnessed him

taking any prescribed medication. In contrast to the testimony of Joyce’s children, Buehler

testified that Joyce continued his prior, high level of physical activity following the August

2001 accident, which included golfing, rollerblading, scuba diving, and frequenting the


                                               7
fitness club. Golf score cards, airline tickets, and fitness club records corroborated her

testimony.

      Joyce’s breakup with Buehler was acrimonious, and during the months following the

breakup the two fought over how to disentangle their financial commitments. By August

2002, Joyce had moved out of the house he had shared with Buehler and was living out of

his Superior Court chambers, purportedly due to financial hardships. He paid the courthouse

building landlord $100 a month “to keep it on the up and up because it was state-leased

property.” Just days before receiving the $390,000 insurance settlement check from Erie in

November 2002, Joyce had only $47.46 in his checking account.

      When he received the insurance settlement, Joyce immediately opened a T.D.

Ameritrade investment account and deposited $300,000. All of the money in the brokerage

account came from the settlement check. In March 2003, Joyce began spending the

insurance settlement. He made a $95,000 down payment on a $360,000 home and spent

$22,000 on home furnishings, $3000 on a home theater system, $7000 on a hot tub, and

$6000 on marble countertops for his new home. He also put a $27,500 deposit on a private

airplane, purchased a $19,000 Harley Davidson, and took two scuba diving vacations to

Bonaire, Mexico. Finally, he paid $5,600 for his future third wife to undergo cosmetic

surgery and $15,000 for her engagement ring. Notably, none of the insurance money was

spent on surgery or other treatment for his alleged injuries. By the summer of 2003, Joyce

had spent nearly $250,000 of the insurance money.

      On November 19, 2008, the jury returned a guilty verdict on all counts. On March


                                            8
5, 2009, the District Court issued an opinion and order denying Joyce’s Motion to Dismiss

and/or For Judgment of Acquittal and Motion for New Trial. The District Court found that

“a rational jury could have concluded that the interstate commerce element of the money

laundering claim was established” and held that “the jury’s verdict was not against the weight

of the evidence.” Nor did the District Court find any “error due to the admission of

Defendant’s financial transactions unrelated to the money laundering counts. To the extent

that this extrinsic evidence was prejudicial it is outweighed by the weight of the other

evidence that supports the jury’s verdict.”

       Following the guilty verdict, the Probation Office prepared a Pre-sentence

Investigation Report. This report set forth the following Offense Level Computation: the

adjusted offense level for mail fraud (Counts 1 and 3) was 21,4 increased by 1 level for

conviction of money laundering (Counts 4 through 9)5, and 2 levels for abusing his position

of trust, for a total offense level of 24. Joyce objected to a 2 level enhancement for abusing

his position of trust. The District Court sustained his objection and calculated Joyce’s

guidelines range based on a total offense level of 22.

       Joyce also objected to the 14-level increase based on the loss table. He argued that

he had made legitimate claims in excess of $50,000, an amount which should be deducted



       4
       U.S.S.G. § 2B1.1(a)(1) sets a base offense level of 7, and the loss table at §
2B1.1(b)(H) called for a 14-level increase in the base offense level when the loss is
between $400,000 and $1,000,000.
       5
       U.S.S.G. § 2S1.1(b)(2)(A) recommends an increase by one level when a
defendant is convicted under 18 U.S.C. § 1957.

                                              9
from the $440,000 he received in settlements from State Farm and Erie, thereby resulting in

a fraud loss under $400,000. The guidelines loss table provides for a 12-level increase if the

fraud loss is between $200,000 and $400,000, and Joyce argued that, because of his

legitimate claims based on his actual medical condition, the loss fell into that lower range.

The District Court, however, denied his objection after it considered evidence regarding

actual loss, potential or intended loss, and any argued exclusions, finding that $440,000 was

a reasonable estimate of the fraud loss.6

       On March 10, 2009, the District Court sentenced Joyce to serve forty-six months in

custody, a midrange guidelines sentence,7 followed by three years of supervised release, and

to pay a special assessment of $800 and restitution of $440,000.8

Discussion

       A.       Motion For A New Trial

       Joyce appeals the denial of his motion for a new trial, arguing that the District Court

erred when it found that the jury verdict was not contrary to the weight of the evidence.

Under Federal Rule of Criminal Procedure 33, a district court may vacate a criminal



       6
        As explained below, the District Court was at liberty to use either the actual or
intended loss to calculate a reasonable loss figure. United States v. Dullum, 560 F.3d 133,
138 (3d Cir. 2009).
       7
           The applicable guidelines range was 41 to 51 months of imprisonment.
       8
        The District Court also entered an in personam forfeiture judgment in the amount
of $440,000, and also ordered forfeiture of Joyce’s residence and his 2003 Harley
Davidson (both of which were determined to have been purchased in whole or part with
the insurance proceeds).

                                             10
judgment and grant a new trial “if the interest of justice so requires.” Fed. R. Crim. P. 33(a).

However, a district court may order a new trial only if, after independently weighing the

evidence, it concludes that the verdict was contrary to the weight of the evidence and that

“there is a serious danger that a miscarriage of justice has occurred—that is, that an innocent

person has been convicted.” United States v. Silveus, 542 F.3d 993, 1004-05 (3d Cir. 2008).

Rule 33 motions are disfavored and are “granted sparingly and only in exceptional cases.”

Id. at 1005 (citing Gov’t of Virgin Islands v. Derricks, 810 F.2d 50, 55 (3d Cir. 1987)). We

review the District Court’s decision for abuse of discretion. Id.

       Joyce attacks the weight of the evidence proving his specific intent to defraud Erie,

a required element of mail fraud under 18 U.S.C. § 1341.9 The government highlights the

Narrative as a key piece of evidence of his intent. In the Narrative, Joyce made unsupported

assertions that he would need major surgery to relieve the pain, and further noted that the

surgery itself would limit his mobility. He also made misstatements about his nomination

for a position on the Pennsylvania Supreme Court. He failed to report that he had passed an

FAA medical examination and was piloting planes with an FAA license acquired after the

August 2001 accident. Joyce represented that his injuries had prevented him from working

out, playing golf, or swimming. Specifically, Joyce told Erie that he had not been able to

complete a full round of golf or to go scuba diving since the accident. Testimony and other



       9
        The essential elements of mail fraud are: 1) existence of a scheme to defraud; 2)
defendant’s participation in that scheme; 3) specific intent to defraud; and 4) use of the
United States Postal Service in furtherance of the scheme. United States v. Hannigan, 27
F.3d 890, 892 (3d Cir. 1994).

                                              11
evidence showed these representations to be false. Joyce’s use of judicial letterhead, and the

continuous reminders of his status as a judge in his correspondence and his Narrative are also

evidence that he intentionally used his position to make his false claims more credible.

       The medical evidence did establish that Joyce had minor cervical and lumbar injuries,

but did not suggest that these injuries were caused by the August 2001 accident. In fact, the

evidence suggested that these injuries were age-related, degenerative changes. Given that

the medical evidence contradicted Joyce’s version of the cause and extent of his injuries, and

that evidence of his post-accident activities contradicted claims Joyce made to the insurance

companies, the jury finding that Joyce acted with intent to defraud is not contrary to the

weight of the evidence.

       Joyce points to the undisputed evidence that he harbored many fears about his health

and argues that he sincerely believed he was severely injured or ill even in the face of

medical evidence that he was not. Additionally, Joyce argues that his ex-fiancee, Buehler,

was angry and vindictive and therefore not a credible witness to his post-accident medical

condition and activity level. Joyce presented evidence on both points at trial. The District

Court concluded that the jury could find Buehler was feeling angry and vindictive towards

Joyce and still find that her testimony about his post-accident physical condition and activity

level was more credible than the testimony of his staff and family members, especially in

light of the fact that Buehler’s testimony was corroborated by other evidence such as golf

scorecards, gym records, flight records, etc. According to the District Court, Joyce’s

activities after the August 2001 accident were inconsistent with a sincere belief that he was


                                              12
seriously injured.

       We agree with the District Court’s finding that a rational juror could believe Buehler’s

testimony, conclude that Joyce could not sincerely believe he was suffering from severe

injuries in light of his activities, and further conclude that Joyce had knowingly made

material misstatements of fact to Erie. The jury could infer from Joyce’s numerous

exaggerations and misstatements a specific intent to defraud Erie.10 Given the weight of the

evidence, there is no support for the view that the jury convicted an innocent man. Joyce

does not meet his high burden here of showing that a new trial was warranted. Accordingly,

we hold that the District Court did not abuse its discretion in denying Joyce’s motion for a

new trial.

       B.     Failure to Exclude Evidence of Joyce’s Expenditures

       Joyce also appeals the denial of his motion to exclude evidence of his post-settlement

expenditures. Joyce argues that the expenditure evidence submitted by the government,

which showed that he spent the Erie insurance proceeds on extravagant purchases, was bereft

of any probative value and was highly prejudicial, and as such it should have been excluded

under Federal Rules of Evidence 401 and 403. We review the District Court’s decision to

admit the evidence for abuse of discretion. United States v. Mathis, 264 F.3d 321, 326-7 (3d

Cir. 2001).

       10
          Even if the District Court did err in finding Buehler’s testimony credible, we
find that while Buehler’s evidence bolsters the government’s case regarding the element
of specific intent to defraud, Buehler’s testimony regarding Joyce’s post-accident
activities was not necessary for the jury to find intent to defraud, given the other evidence
discussed herein. Therefore, any error was harmless.

                                              13
       Joyce relies principally on a Seventh Circuit case, United States v. Ewings, 936 F.2d

903 (7th Cir. 1991), where the court held that evidence of how a defendant spent the

proceeds of fraudulently obtained life insurance policies was not probative of his motive for

committing the fraud because it was entirely possible the defendant would have made

extravagant purchases even if the policies had been legitimately obtained. Id. at 906. Joyce

argues that under Ewings, evidence of his expenditures was not probative of his intent to

defraud Erie or of his motive for doing so and thus should have been excluded.

       We find that Ewings is distinguishable from the case at bar. In Ewings, evidence of

how the defendant spent the insurance proceeds was entirely unconnected to the fraudulent

actions he took to obtain life insurance policies. In the present case, by contrast, the

government’s evidence showed that Joyce spent the funds he obtained from Erie on activities

that he led Erie to believe he could not do—such as scuba diving, traveling, and golf—to

obtain the funds in the first place. Joyce’s post-settlement expenditures thus showed that he

knowingly misrepresented his physical condition to Erie and were therefore probative of his

intent to defraud the insurance company. Moreover, Joyce’s post-settlement expenditures

further demonstrated that none of the funds he obtained from Erie were used to pay for

medical treatment, suggesting that Joyce’s injuries were not as bad as he contended.

       Evidence of Joyce’s financial situation and post-settlement expenditures was also

probative of motive. The Government introduced evidence of Joyce’s spending habits both

before and after the Erie settlement, as well as evidence of the salary that he earned and his

financial difficulties. Financial records showed that Joyce was in financial straits at the time


                                              14
he received the Erie settlement. Living in his judicial chambers with only $47 in his bank

account, Joyce had a significant motive to defraud Erie in order to fund a more extravagant

lifestyle. Evidence of his profligate post-settlement expenditures confirmed this.

       Because we find that the expenditures were probative as to Joyce’s intent to defraud

and motive, they would be admissible unless the probative value was substantially

outweighed by danger of unfair prejudice. Speaking to prejudice, Joyce expresses concern

that the jury was influenced by “class prejudice” due to the luxurious nature of his purchases.

However, the jury was properly instructed not to be swayed by any such prejudice or bias,11

and Joyce has not shown anything to suggest that the jury was unable to comply with this

instruction.

       Joyce has not shown that the probative value of his post-settlement expenditures was

substantially outweighed by the danger or any unfair prejudice. Accordingly, we find that

the District Court did not abuse its discretion in allowing the expenditure evidence at trial.

       C.       Procedural Reasonableness of Joyce’s Sentence

       Joyce also argues that his sentence was procedurally unreasonable for several reasons.

       Joyce first argues that the District Court erred when it found that the loss caused by

his fraud exceeded $400,000. This finding triggered a fourteen-level increase in his offense

level under § 2B1.1(b)(1)(H) of the sentencing guidelines. Joyce argues that under United

States v. Evans, 155 F.3d 245 (3d Cir. 1998), the loss calculation should have been offset by

the value of his legitimate claims for injuries sustained in the automobile accident. He states,

       11
            App. II, 82; App. VI, 2114.

                                              15
without proof, that the legitimate value of his claim was at least $50,000, which would

reduce the actual loss amount from $440,000 to $390,000. Had the District Court offset the

loss in this manner, his base offense level would have been enhanced by twelve levels rather

than fourteen.

       We review the factual findings made by a district court concerning the amount of loss

for clear error. United States v. Jimenez, 513 F.3d 62, 85 (3d Cir. 2008). As a general rule,

after the government establishes a prima facie case as to the amount of loss through fraud,

the burden shifts to the defendant to produce evidence that the government’s loss figure is

incomplete or inaccurate. Id. at 86. At trial the government made a prima facie showing that

Joyce received a total of $440,000 in insurance settlement funds ($50,000 from State Farm

and $390,000 from Erie). Despite Joyce’s claim that he had actual injuries worth at least

$50,000, he offered no evidence in support of this figure. The District Court is not required

to credit an usupported allegation, and here it did not. It found the actual losses were in

excess of $400,000. Given the factual evidence, this was not clear error.

       Furthermore, as an alternative basis for the 14-level enhancement, the District Court

noted that the intended loss from Joyce’s scheme was $550,000, as Joyce was attempting to

settle for the full policy limits ($50,000 from State Farm and $500,000 from Erie). It is

settled law in this Circuit that the sentencing guidelines require that the loss calculation

reflect the greater of the actual loss caused by defendant’s illegal actions or the amount of

loss the defendant intended to cause. United States v. Dullum, 560 F.3d 133, 138 (3d Cir.

2009); United States v. Feldman, 338 F.3d 212, 215 (3d Cir. 2003). Using the intended loss


                                             16
as a starting point, Joyce’s proposed offset of $50,000 based on his legitimate claim

argument would reduce the intended loss amount only to $500,000, and the 14-level

enhancement would still apply. Thus, even if the District Court erred in failing to offset the

loss, which it did not, that error would have been harmless with regard to the offense level.

       The District Court only needed to make a reasonable estimate of the loss. Jimenez,

513 F.3d at 85. We find that the District Court did so. Accordingly, we find that the District

Court did not err by including a 14-level enhancement in the sentencing calculation.

       Joyce next contends that the District Court failed to consider his request for a variance

based on the fact that his money laundering convictions were based solely on his spending

of the funds he received in the insurance settlements, and not on any independent criminal

conduct. As the government points out, such an assertion is tantamount to arguing that the

guidelines overstate the seriousness of his money laundering convictions. Review of the

record does not indicate that the District Court explicitly considered Joyce’s argument. But

a district court need not expressly consider every specific argument made by defense counsel

when those arguments are meritless or where the record makes clear that the court took the

argument into account at sentencing. See United States v. Sevilla, 541 F.3d 226, 232 (3d Cir.

2008). Here, the District Court implicitly rejected Joyce’s argument, noting that it had

“consider[ed] the parties[’] arguments” and had concluded that Joyce’s sentence “adequately

addresses the nature and circumstances of this offense” and further “reflects the seriousness

of the offense.”    Accordingly, Joyce’s argument that his sentence was procedurally

unreasonable because the District Court did not address his arguments about the seriousness


                                              17
or specific circumstances of his money laundering conviction fails.

       Joyce next argues that the District Court failed to re-consider at sentencing the same

argument that he made in the context of his Guidelines calculation: that his claims were at

least partially legitimate and that the Guidelines therefore overstated the amount of loss

caused by his fraud. However, the District Court had already considered and rejected this

same argument by Joyce’s counsel when calculating Joyce’s Guidelines range and was not

required to address it again when imposing Joyce’s sentence. Sevilla, 541 F.3d 226, 232.

       Finally, Joyce contends that his sentence is procedurally unreasonable because the

District Court failed to articulate why it chose to sentence him to forty-six months

imprisonment, which was essentially the midpoint of the Guidelines range, and not a lower

Guidelines sentence as required by 18 U.S.C. § 3553(c)(1). Joyce further argues that the

District Court failed to give meaningful consideration to the § 3553(a) sentencing factors.

       In determining the appropriate sentence, the District Court must consider both the

guidelines range and all relevant §3553(a) factors. As discussed infra, the District Court

correctly determined the guidelines range after a review of the pre-sentencing investigation

report and after ruling on Joyce’s objections to that report. Then, the District Court turned

to the §3553(a) factors. Before choosing a sentence of forty-six months, the District Court

reviewed many letters of support submitted on Joyce’s behalf, heard testimony from Joyce’s

family and Joyce himself, and considered the written and oral arguments made on his behalf.

       We have previously held that a trial court need not discuss and make findings as to

each §3553(a) factor if the record makes clear that it took all arguments and relevant factors


                                             18
into account and gave them meaningful consideration during sentencing. Unites States v.

Cooper, 437 F.3d 324, 329 (3d Cir. 2006). The record reflects that the District Court took

into account the parties’ arguments and testimony concerning the §3553(a) factors, and

considered the nature and circumstances of the offenses and the personal history and

characteristics of the defendant, including Joyce’s status as a judge, his background as a

previously law-abiding veteran with a long career in public service, his devotion to his

family, the social stigma he was suffering as a result of the prosecution, and the loss of his

judicial career.12 The District Court imposed a sentence of forty-six months after articulating

its belief that such a sentence would adequately address the nature and circumstances of the

offense in light of Joyce’s history and background, and also address the need to avoid

unwanted disparities in sentencing among defendants with similar records found guilty of

similar crimes.13 The District Court went on to say that the sentence reflects the seriousness

of the offense, promotes respect for the law, and serves as a deterrent, while protecting the

public from further crimes by Joyce.14 We find that the District Court satisfied the

requirements of §3553(a).

       The factual findings outlined above also support the District Court’s imposition of a

sentence of forty-six months, rather than a sentence at another point in the guidelines range,

and thus satisfy the requirements of §3553(c). We will not require the District Court to


       12
            App. Vol. VI, 2565-2566.
       13
            Id.
       14
            Id.

                                              19
reiterate its reasoning if the same facts and findings support the requirements of §3553(a) and

§3553(c). Because the District Court did not abuse its discretion in imposing Joyce’s

sentence, we will affirm the sentence imposed by the District Court.

Conclusion

       For the foregoing reasons, we will affirm Joyce’s conviction and sentence.




                                              20